SUPPLEMENT DATED FEBRUARY 26, 2010 TO PROSPECTUS DATED APRIL 30, 2004 FOR KEYPORT VISTA TO PROSPECTUS DATED DECEMBER 31, 2003 FOR KEYPORT OPTIMA ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) KEYPORT VARIABLE ACCOUNT A Effective April 30, 2010, each portfolio of the AIM Variable Insurance Funds will change their name as follows: Current Name New Name AIM V.I. Capital Appreciation Fund Invesco V.I. Capital Appreciation Fund AIM V.I. Core Equity Fund Invesco V.I. Core Equity Fund AIM V.I. International Growth Fund Invesco V.I. International Growth Fund The name of AIM Variable Insurance Funds will also be changing to: AIM Variable Insurance Funds (Invesco Variable Insurance Funds). Please retain this supplement with your prospectus for future reference. Vista,
